Citation Nr: 1215426	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 80 percent disabling. 

2. Entitlement to an increased rating for residuals of second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 40 percent disabling. 

3. Entitlement to an increased rating for residuals of second-degree burn scars of the right upper extremity, currently evaluated as 10 percent disabling. 

4. Entitlement to an increased rating for residuals of second-degree burn scars of the back and posterior trunk, currently evaluated as 10 percent disabling. 

5. Entitlement to an increased rating for residuals of second-degree burn scars of the central buttocks, currently evaluated as 10 percent disabling. 

6. Entitlement to an increased rating for residuals of scars from skin graft donor sites in the thighs, chest, abdomen, with keloid, currently evaluated as 10 percent disabling. 

7.  Entitlement to a compensable evaluation for residuals of second-degree burn scars of the left buttocks.

8.  Entitlement to an increased rating for severe loss of mobility of the left upper extremity to include the shoulder, elbow, use of the hands, and dexterity associated with second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 70 percent disabling.

9.  Entitlement to an increased rating for keloid formation on the neck and loss of mobility of the cervical spine associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for lagophthalmos secondary to severe scarring in each eye associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The appeal is remanded to the RO.


REMAND

The record reflects that the Veteran receives regular treatment at the Battle Creek VA Medical Center in Battle Creek, Michigan.  However, the most recent VA treatment records associated with the claims file are dated in April 2006, over six years ago.  The RO should attempt to obtain any VA treatment records dated from April 2006 to the present and associate them with the claims file.  

Moreover, the Board notes that the Veteran was afforded his most recent VA scars examination in April 2009.  Although the Veteran's claims file was not available to the examiner prior to the examination, the examiner indicated that the claims file was reviewed after the examination was completed.  However, as indicated above, the most recent VA treatment records associated with the claims file are dated in April 2006, and there is no indication that the RO attempted to acquire additional VA treatment records prior to the April 2009 examination.  As such, the Veteran should be afforded an additional VA scars examination once his updated VA treatment records dated from April 2006 to the present have been associated with the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include all treatment records from the Battle Creek VA Medical Center in Battle Creek, Michigan, dated from April 2006 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding records are associated with the claims file, the Veteran must be afforded a VA scars examination to determine the nature and severity of his service-connected scars and any associated disorders.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary studies and 

tests must be conducted.  The examiner must describe the nature and severity of all manifestations of the Veteran's service-connected scars.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  The RO must then readjudicate the claims and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

